office_of_chief_counsel internal_revenue_service memorandum number release date cc it a br1 postn-138455-08 uilc date date to darcy parker appeals officer plantation florida from john p moriarty chief branch income_tax accounting subject this chief_counsel_advice responds to your request for assistance of date this advice may not be used or cited as precedent please contact renay france pincite- if you have any questions concerning this memorandum or its conclusions legend h ------------------ w -------------------- c ------------------------------------------- d1 ------------------------ d2 -------------------------- d3 ----------------------- d4 ---------------- d5 --------------------------------------- postn-138455-08 a dollar_figure---------------------- b dollar_figure---------------------- c dollar_figure----------- d dollar_figure-------------------- f dollar_figure----------- t ------------------- y ------------------------------------------------- issue may h claim an alimony deduction under sec_71 and sec_215 of the internal_revenue_code for funds paid_by t a third-party court-appointed trustee to w h’s ex-wife under the terms of their divorce decree with funds attached from the taxpayer’s assets does sec_682 apply to the trust conclusion sec_682 does not apply to the transfer of dollar_figurec by y to t additional factual development is needed to determine whether the amounts held by t are held in a grantor_trust for the benefit of h if the funds are held in a grantor_trust additional information is also needed to determine whether sec_682 applies to payments from t to w and whether the payments by t to w are deductible by h as alimony under sec_71 facts h and w were previously married faced with irreconcilable differences h and w obtained a final divorce the terms of h and w’s separation are set forth in the divorce decree paragraph of the decree requires h to pay dollar_figurea to w as alimony beginning on d1 and ending at the time specified in paragraph paragraph of the divorce decree requires h to pay dollar_figureb to w as child_support beginning on d1 and ending at the time specified in paragraph in d2 w became aware that h intended to take up residence abroad remove assets from the united_states and stop paying the alimony and child_support required by the divorce decree at that time h owned a house and maintained an individual_retirement_account ira in response on d3 w filed a motion to among other things attach h’s ira the court granted the motion and issued an order that y the trustee of h’s ira liquidate the ira and transfer the net amount of dollar_figurec into a new account held in the name of t named trustee on postn-138455-08 behalf of w the order requires t as trustee to make periodic_payments to w pursuant to h and w’s divorce decree including but not limited to payments of dollar_figured for the support of w and c we understand that you are treating the transfer of dollar_figurec by y to t as a taxable ira distribution to h on d w filed a motion to attach the sale proceeds from the sale of the house owned by h the motion was granted but limited to dollar_figuref of the proceeds the dollar_figuref proceeds were transferred to t in trust for w during d h claimed that the distributions of dollar_figurea from the trust to support w constituted h’s payment of alimony as described in sec_71 and on this basis deducted the payments from h’s gross_income pursuant to sec_215 law and analysis sec_71 provides for the income_tax treatment of alimony or separate_maintenance payments it provides that gross_income includes amounts received as alimony or separate_maintenance sec_71 b provides that the term alimony_or_separate_maintenance_payment means any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 cross references sec_682 for the taxable status of the income of an estate_or_trust in the case of divorce sec_671 provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person’s taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor or other person will be regarded as the owner of a_trust sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under whose income without approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse postn-138455-08 sec_682 provides that there shall be included in the gross_income of a wife who is divorced or legally_separated under a decree of divorce or of separate_maintenance or who is separated from her husband under a written_separation_agreement the amount of the income of any trust which such wife is entitled to receive and which except for this section would be includible in the gross_income of her husband and such amount shall not despite any other provision of subtitle a of the code be includible in the gross_income of such husband sec_682 provides that for purposes of computing the taxable_income of the estate_or_trust and the taxable_income of a wife to whom sec_682 applies such wife shall be considered as the beneficiary specified in part i of subchapter_j of chapter of the code prior to the sec_682 regulations provided that sec_71 would govern trusts formed in contemplation of divorce such as the one at issue here however in the deficit_reduction_act_of_1984 p l congress amended sec_71 and sec_682 the legislative_history shows that the changes were intended to have sec_682 apply to grantor trusts in the case of divorce regardless of whether they were formed in contemplation of divorce the legislative_history in this connection is as follows where an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident_to_divorce_or_separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor's investment in the contracts under sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 notwithstanding that the annuity payments or payments by the trust qualify as alimony or otherwise discharge a support obligation h_r rept no pt pincite in this case you are treating y’s distribution of dollar_figurec from the ira to t as a taxable_distribution to h assuming that this distribution is taxable to h the distribution is not also taxable_income of the trust rather h is considered to use this amount to settle the trust therefore this amount is corpus not income of the trust accordingly sec_682 does not apply to the transfer of dollar_figurec by y to t sec_682 might apply however to the weekly payments of dollar_figured from t to w if the amounts held by t are held in a grantor_trust in which t invests the corpus of the trust on behalf of w and the corpus earns income this would be the case only if under normal_tax rules w was entitled to receive the income and h was required to include the trust income in his gross_income this could happen for example if h were to be treated as the owner of the trust under the grantor_trust_rules even though w was the beneficiary of the trust as discussed below we would need further factual development to determine whether the grantor_trust_rules apply further until we know how the grantor_trust_rules operate in this case we are unable to advise you whether the weekly payments of dollar_figurea by t to w are deductible by h as alimony under sec_71 case development hazards and other considerations postn-138455-08 our analysis is premised of the facts provided to us including the characterization of the dollar_figurec distribution as being a taxable ira distribution to h while we have no reason to doubt this characterization you may wish to confirm it if you have not done so already with tege sections specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of the trust the only description of the trust that we have is the one page order from the court and the ex_parte motion additional development is needed to determine whether the grantor_trust_rules apply for example it would help to know how and whether the corpus would be returned to h if he no longer had to make the payments eg if w were to die this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
